Citation Nr: 1822862	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-37 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis.

2.  Entitlement to service connection for right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied entitlement to service connection for tinnitus and a bilateral knee disability.  The Veteran filed a notice of disagreement with this decision.

Subsequently, the RO granted entitlement to service connection for tinnitus.  As this was a full grant of the benefit sought, this issue is not before the Board.  The Veteran timely appealed the remaining issues.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral knee osteoarthritis.  He indicated in a March 2013 statement in support of his claim that, when he was discharged from the US Navy in 1977, he did not receive a physical examination but his knees were not as bothersome at that time.  He stated that it was not until he visited the Togus VA medical center that he began receiving actual treatment for his knees.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

Service treatment records (STRs) reveal that, in a September 1973 entrance examination, the Veteran noted cramps in his legs, broken bones, and swollen or painful joints.  In January 1977, the Veteran complained of pain in his left knee.  He reported the pain subsequent to washing floors while on his knees.  The examiner noted no history of trauma and that the pain was primarily medial and below his patella.  The examiner also indicated that the Veteran's left knee was tender to palpation over the proximal medial tibial region.  The examiner questioned if this was a sprained knee or bursitis.  The Veteran received an ace bandage wrap and heat treatment.

Post-service treatment records from March 1995 to May 2014 reveal an extensive history of bilateral knee pain.  X-rays revealed bilateral osteoarthritis, and there were notations of right and left leg pain, which the Veteran reported in March and May 2007 private treatment records from Neurosurgery and Spine Associates continued from a work-related injury that the Veteran stated he received a year and a half prior to this visit.  A May 2014 VA treatment record, however, indicates that the Veteran reported that his bilateral knee pain originally started many years ago while he was in the US Navy.  The Veteran reported self-treatment with over-the-counter-medication but that he continued to work.  He expressed that over the years he has just suffered with the chronic knee pain.

The Veteran was afforded a bilateral knee VA examination in October 2013.  The examiner indicated that the Veteran was treated only once during service for bilateral knee pain in 1977, and that the medical record was silent for many years after that regarding his knees.  The examiner noted that the Veteran now has degenerative joint disease (DJD) in both knees.  He opined that the Veteran's current bilateral knee DJD was less likely than not related to his single documented instance of knee pain in 1977, and more likely due to aging, lifestyle and employment choices, and obesity.  The examiner, however, did not address the Veteran's lay statements regarding self-treatment of his knee after service and did not consider all of the relevant evidence of record including private treatment records for his knees.  

In a subsequent November 2013 VA examination, the examiner indicated that radiology reports of the Veteran's bilateral knees were diagnostic for osteoarthritis, which was related to age and chronic overload on weightbearing from morbid obesity.  The examiner provided that the Veteran's injury in service was minimal and would likely have not caused any significant residuals.  Additionally, he noted that the Veteran has had no treatment or surgery since service; until recently when pain related to the degenerative disease had become significant.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury.  The November 2013 examiner also did not address the Veteran's lay statements regarding self-treatment of his knees and did not consider all relevant evidence of record.  

The Board notes that the record contains two negative medical opinions regarding a connection between the Veteran's bilateral knee issue and service, but these were based upon "silent post-service records" and a lack of documentation of evaluation, diagnosis, or treatment of chronic bilateral knee difficulties from 1977 to approximately 2004.  However, it does not appear that the examiners considered all post-service treatment records, because there actually is documentation of private bilateral knee treatment earlier than the 2004 VA treatment that is noted.  As such, the VA examinations with opinions are inadequate with respect to his bilateral knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Given the deficiencies described above, the Board finds that these issues must be returned for new VA examinations.

Additionally, in January 2015, the Veteran provided testimony that he worked as a maintenance worker in boiler rooms during service.  He stated that, as he served during the Vietnam Era, it was unpopular to visit sick bay on a regular basis for medical issues.  As such, he and most veterans suffered through any pains they might have incurred in service.  The Veteran also reported that he regularly walked on steel ducts in naval ships and was at sea for an average of nine months at a time.  Due to this, he contends that he bruised his bones, and these bruises were not visible by x-ray, but by MRIs only.  The Veteran's representative also submitted research correspondence that supported such.  The Board has so instructed consideration of this evidence in conjunction with obtaining a new medical examination and opinion, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The claims file must be made available for review.  

Following a review of the claims file, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disability began in service, or is otherwise the result of a disease or injury in service, including a January 1977 indication of a knee sprain?  

In addressing the question, the examiner is asked to discuss the Veteran's assertions that he suffered repetitive trauma to his knees for four years as a maintenance worker; he constantly walked on steel ducts; he primarily worked in boiler rooms; he self-treated with over-the-counter-medication for his bilateral knee pain since service; and his contention that his current bilateral knee disability is related to his in-service injury and diagnosis, which has resulted in continuous or recurring pain in both knees since service.  Also take into account the Veteran's testimony that he did not visit the sick bay often due to the stress of working during the Vietnam Era.  Please consider all post-service treatment records, to include all private and VA medical records in the Veteran's claims file showing complaints of knee pain as far back as March 1995.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




